DISSENTING OPINION
Garrett, Presiding Judge:
I am unable to concur in the conclusion reached by the majority, and even if I agreed to the conclusion I should have to dissent from certain of the reasoning upon which it is based.
Preliminary to stating the reasons which lead me to a different conclusion, I would like to emphasize the fact that the glass wool here involved was imported in a mass, being enclosed in cases, one of which contained 105 pounds and the other 128 pounds. It was in bulk form, and obviously the whole mass was not used at one time for laboratory purposes. The only reasonable assumption is that when a person desired to use it for filtering acids, he tore off such quantity as the immediate case before him required and used it in that form. I do not believe that this mass substance, as imported, constituted an article within the meaning of paragraph 218 (a).
The majority base classification upon use, that is chief use. It is true that so far as the testimony in this record is concerned the statement is that “Its main use is for that [filtering] purpose — fine glass wool of this type.” I may say that I do not think the very meager evidence presented here ordinarily would be accepted by this court as sufficient, standing alone, to establish chief use. The testimony of the witness was confined almost wholly to his own personal experience. However, I assume chief use for laboratory purposes to have been implicit in the collector’s classification, and the burden rested upon the importer to overcome the presumption of correctness so implied. It would seem from various standard authorities that this might have been done.
Webster’s Dictionary, Second Edition, 1939, defines glass wool as “Spun glass resembling wool, used in the filtration of acids, heat in*18sulation, etc.,” and defines spun glass as “Glass drawn into a thread while liquid.”
Chemistry in Industry, Volume 1, published by The Chemical Foundation, Inc., at page 149, states the following:
The space in your refrigerator between the enameled interior and wooden exterior may be filled with glass wool. If you heat the end of a glass rod you can draw the soft glass out to the diameter of the thinnest .fiber. The glass threads are so fine that more than two thousand would have to lie side by side to fill an inch space and a ruler 1 foot long and 2 inches square (4 pounds of glass) can be drawn into a thread which will reach from New York to San Francisco. A mass of this material looks like a silky wool, so’ it is called glass wool. Many years ago, toy animals were made of it in France, hardly a good use, as the tiny glass splinters penetrate the skin and produce an annoying itch. Now it is used to keep hot things hot and cold things cold; in other words, as an insulating material. Glass wool is very light. This insulation used around the steam lines of a battleship instead of ordinary insulating material has been estimated to lighten the ship’s load 380 tons, equivalent to the weight of forty-five hundred people, further requiring less draft and consequently effecting a saving of fuel.
It will be noted that nothing is said above about use in hospitals, laboratories, schools, etc. This is probably due to the fact that the volume was discussing only “chemistry in industry.”
In' Scholes’ Modern Glass Practice, at page 189, it is said—
Glass wool is made by blowing a high-velocity jet of steam through a stream of liquid glass. -Rock wool and slag wool, as the names imply, are similarly formed from melted natural rocks or remelted slags. These products form excellent insulating material for use in stoves, refrigerators and buildings. Refined processes for making glass fibers, not yet made public, produce filaments which can be formed into yams and threads of strengths as high as 250,000 pounds per square inch cross-section. Glass textiles, woven from such threads, seem likely to find important uses, one of which is in filter cloths for corrosive liquids.
Were we at liberty to look to those authorities in determining the matter of chief use here, it would seem that the question of whether such chief use is, in fact, in laboratories, hospitals, schools, etc., would be rendered very doubtful. I have given these statements merely as a matter of information, however, because even assuming the chief use to have been for the purposes defined in paragraph 218 (a), supra, I still do not believe the material involved (the witness referred to it as material) is an article within the sense of the paragraph. To my mind, the word “article” as there used means an article having a definite form, and that it was not the intent of Congress that it should be construed in the broad sense in which every physical object on earth may be called an article. Furthermore, I do not feel that sufficient weight has been given to the principle of legislative ratification of judicial construction.
As is stated in the majority opinion, the United States Board of General Appraisers (now the United States Customs Court), in the case of In re Henry Heil Chemical Co., Abstract 37301, 28 Treas. Dec. 186, held merchandise, seemingly quite similar to that at issue *19here, classifiable under a paragraph of the tariff act of 1909 which had the same meaning as the paragraph under which the importer here claims. It is true that the competing paragraph in that case was different in language from paragraph 218 (a), supra, and the majority distinguish the cases on that ground, but I find nothing in the differences which seems to me to justify a holding that the new. language affects the merchandise involved. Certainly there is no eo nomine provision for glass wool in paragraph 218 (a). It is held to be classifiable there purely by construction of the paragraph. It is not shown here what the. administrative practice, was after the above decision up until the present classification was made, "but it is a fair assumption that the administrative officers respected the judicial decision and followed it.
I have examined the legislative history and I find nothing in the summaries of tariff information prepared by the Tariff Commission which makes any reference whatever to glass wool, and there is nothing in the report of the Senate committee which, to my mind, indicates that glass wool was within the thought of Congress in connection with' paragraph 218 (a). Congress must be presumed to have had knowledge of the judicial decision above referred to, and it would seem to me that, as is urged by counsel for the importer, there would have been a more definite provision had Congress intended a change in the classification pronounced in that decision. The merchandise obviously falls squarely within the provision of paragraph 230 for manufactures of glass, not specially provided for, and I think the judgment of the trial court should be affirmed.